Case: 4:20-cr-00125-SEP-PLC Doc. #: 64 Filed: 02/08/21 Page: 1 of 2 PageID #: 140

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
         Plaintiff,                                 )
v.                                                  )    No. 4:20 CR 125 SEP PLC
                                                    )
ERVIN RAY HILL,                                     )
                                                    )
         Defendant.                                 )


          REQUEST FOR ADDITIONAL TIME TO RESPOND TO DEFENDANT’S
              MOTION TO SUPPRESS STATEMENTS AND EVIDENCE


        COMES NOW the United States of America, by and through its attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and Gregory M. Goodwin, Special

Assistant United States Attorney for said District, and files its Request for Additional Time to File a

Response to Defendant’s Motion to Suppress Physical Evidence, states as follows:

        The Government’s response to Defendant’s motion to suppress is currently due Monday,

February 12, 2021. Although Counsel for government is diligently working on its response, the

undersigned has been unable to complete its response in as thorough a manner as desired.

        Accordingly, the United States respectfully requests the Court allows Counsel for the

government an additional two weeks, up to and including February 26, 2021 to file this Response to

Defendant’s Motion to Suppress and set the evidentiary hearing to a date that is convenient for the

Court, as this matter is not yet set for an evidentiary hearing.


                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney

                                                 /s/ Gregory M. Goodwin
                                                 GREGORY M. GOODWIN #65929 MO
                                                 Special Assistant United States Attorney
                                                 111 South 10th Street, Room 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200
Case: 4:20-cr-00125-SEP-PLC Doc. #: 64 Filed: 02/08/21 Page: 2 of 2 PageID #: 141


                                   CERTIFICATE OF SERVICE

I hereby certify that on February 8, 2021, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system all counsel of record.



                                         /s/ Gregory M. Goodwin
                                        GREGORY M. GOODWIN, #65929MO
                                        SPECIAL ASSISTANT UNITED STATES ATTORNEY
